Upon consideration of the petition for rehearing in this cause the following additional opinion was filed: Per Curiam: Appellants complain in a petition for rehearing that the court failed to notice the refusal of the trial court of propositions numbered 5 and 9,. tendered by them. No mention was made of these propositions in the division of appellants’ original argument relating to the action of the trial court on propositions of law. Under the agreement appellants were to sell for appellee real estate in Wichita, appraised by T. B. Sweet at $345,021, at a price to net appellee fifty per cent of that sum, or $172,510.50, and it was provided that if appellants failed to do any of the things mentioned for them to do, appellee should have the right to recover from them all the moneys advanced under the contract and damages for the failure. Appellants did not make any sale of any real estate, and defaulted in the first payment to be made on account thereof March 16, 1889. Proposition 5 stated that appellee had no right or authority to terminate, declare forfeited or rescind said contract by reason of said default, but that appellants had at least until the date of maturity of the last payment within which to perform on their part, and that having elected to determine or tender a rescission of said contract before that date, appellee was left without any remedy against appellants for the breaches of contract. On the day of the default appellants wrote to appellee asking an extension of time, but stating that of this appellee must judge for itself. The brokers, Carr & Greenwood, who subsequently sold the real estate, would not take hold of it if appellants had any objection, and one of them, Greenwood, Jr., asked Irwin, who was in the employ of appellants in St. Louis the latter part of March, 1889, if appellants had any objection or would have any claim if he negotiated with appellee. Irwin replied that there would be no objection, and that Greenwood could go ahead and do what he could with the property. On March 27, 1889, appellants wrote to the brokers that appellee wished to take advantage of a technical lapse on their part, which, under the circumstances, they did not care to fight. Later they wrote another letter, hoping that these brokers would control the property. They had done nothing under the contract, and after the rescission mentioned in proposition 5 they did nothing and did not offer to do anything. The contract was executory on their part, and they defaulted in a substantial part of it. The proposition was properly refused. By proposition 9 appellants asked the court to hold that the contract was an attempt to bind appellants to use their influence against the growth, development, prosperity and public interests of the city of Hutchinson, Kansas, and that it was therefore void, being contrary to public policy. There was no provision of the contract which would bear such a construction. Appellants agreed to use their influence to establish certain industries in the city of Wichita, which they represented they had power to control and which they were about to establish in the city of Hutchinson, and they agreed to withdraw from the “Hutchinson deals.” It seems they did not control any industries, but if they had they could only have located in one place. They could not serve two masters, and the withdrawal from Hutchinson was a necessary preliminary to the making of the contract with appellee. It is argued that such withdrawal was a part performance of the contract with appellee, but we do not so regard it. Whether it was or not, there was no stipulation to inflict any injury upon the city of Hutchinson, but only an attempt to secure the services of appellants, not to injure Hutchinson, but to aid and benefit Wichita. This was not against public policy. The rehearing asked for is denied. Behearing denied.